DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Applicant’s Amendment filed August 30, 2021.  Claims 
1,4-8,10-20 are pending.  Claims 2-3 and 9 were canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1,5,6,8,11,14,15,16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (2016/0359008) taken with More (2019/0165124) and Zhou (2019/0067485).
Re-claims 1 and 8: Choi teaches a method of forming a junction in a semiconductor device, comprising: providing a metal gate 147/145 (Figs 1,10; paragraphs 72,105), an interlayer dielectric (ILD) 162 (Figs 10,1,8; para 98-99), and an etch stop layer 108 (Fig 10,1,8; para 97-99) over a plurality of fins 105 (para 94,59), wherein the ILD 162 is formed atop the etch stop layer 108, and wherein the plurality of fins 105 includes a source/drain (S/D) epitaxial region 110 (Figs 10,1,7,8; paragraphs 95-96,62); removing the ILD 162  selective to the etch stop layer 108 (Fig 13; paragraphs 116,134-135); performing, through an opening OP2 in the ILD 162 (Figs 13-14; para 116-121, 134-135), an ion implant to direct a plurality of ions (para 135,120-121,17; Fig 14, and paragraphs 24,27 where the ions contain at least one ion of BF, B, S, N, O, F, Si, Ge, As, P, Ar, Ga, H)  to the S/D epitaxial region 110 to form a junction, wherein the plurality of ions by the ion implant are directed to an exposed surface of the etch stop layer 108; and removing the etch stop layer 108 (Fig 15, para 122) from atop the S/D epitaxial region 110 
	Re-claims 1,8,14: Choi already teaches performing the ion implanting the plurality of ions to the S/D epitaxial region and directed to an exposed surface of the etch stop layer, but does not mention to perform the ion implant of the plurality of ions by performing a first ion implant and a second ion implant.
	However, More teaches (at paragraph 29; Figs 1A,4A,5A, para 25-28) the plurality of ions (Ga ions and boron ions) are implanted into the S/D epitaxial region 104 by either implanting the ions together or by implanting separately, i.e. where the plurality of ions are implanted by performing a first ion implant and then a second ion implant in order to implant the plurality of ions into the S/D epitaxial region.  Zhou teaches (at Fig 5, paragraphs 54-63; Figs 3-4, paragraphs 45-53,15-16)  performing the first ion implant (para 54; Fig 5) and then a second ion implant (para 55-59; Fig 5) to the S/D epitaxial region 109/110, wherein the first and second ion implants are directed to an exposed surface of the etch stop layer 113 (para 48-52; Fig 5), wherein the etch stop layer 113 protects the S/D epitaxial region during ion implantation.
.  

Claims 4,10,18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (2016/0359008) taken with More (2019/0165124) and Zhou (2019/0067485).
 	The relied references including Choi, More and Zhou teach the method of forming a junction in a semiconductor device, as applied to claims 1,5,6,8,11,14,15,16 above and fully repeated herein.
 	Re-claim 4,10,18-19: as applied above, the relied references already teach first and second ion implants in the S/D epitaxial region to form a junction, while claims 4,10 and 18 further recites thermally treating (by rapid thermal annealing as in claim 19) the semiconductor device to activate the implanted ions to form a junction.
	However, Re-claims 4,10 and 18, More teaches (Figs 4A-6A, para 25-49), after implanting of the ions, further comprising thermally treating  the semiconductor device to activate ions (paragraphs 37 and 49,28-31) for annealing to activate ions of the ion implant or ions of the dopant ion implant in the S/D epitaxial region 104 to form a junction (as shown in Figs 6A,7A; paragraph 28-31 for depth D1,D2); and Re further claim 19, wherein the thermally treating the semiconductor device comprises performing a rapid thermal anneal (RTA) (paragraph 37).
 	Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the semiconductor .

Claims 7,13,20, are rejected under 35 U.S.C. 103 as being unpatentable over Choi (2016/0359008) taken with More (2019/0165124) and Zhou (2019/0067485), as applied to claims 1,5,6,8,11,14,15,16 above, and further of Tsai (2017/0330963) and Hatem (2010/0041218).
 	The relied references including Choi, More and Zhou teach the method of forming a junction in a semiconductor device, as applied to claims 1,5,6,8,11,14,15,16 above and fully repeated herein; and Re-claim 13, wherein the ion implant is Ge (Choi at paragraph 24 for ion implanting of Ge, as germanium; Fig 5), and wherein the dopant ion implant is a boron or ion phosphorus implant (Choi at paragraphs 24,27 for dopant ion implant of boron (B) or phosphorus (P)).
Re-claims 7,13,20:  as described above, Choi already teaches implanting ions by using germanium (Ge) ions, but lacks implanting ions by using helium ions, and re further claim 7, at implant energy between 0.5 keV and 1keV.
	However, Tsai teaches performing an ion implant (Fig 5, para 22-24) and then a dopant ion implant (Fig 6, para 26) to the S/D epitaxial region 34, wherein the ion implant is a helium ion implant (para 22-23) having an implant energy between 0.4 keV and 1 keV (para 23-25), wherein the dopant ion implant is a boron or phosphorous ion implant (para 26,40-41).   Hatem teaches implanting ions by using helium ions instead of germanium (Ge) ions (para 38-39,43-48; Fig 5) and then implanting a dopant ions by using boron or phosphorus (para 51,44-48), wherein the helium ion implant is performed at an implant energy at 0.5 keV and 1 keV (para 47 for implant energy at 500V and 1000V).  
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device of the relied references including Choi by implanting helium ions instead of germanium 
Furthermore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to select the portion of the prior art's range of implant energy between 0.4 keV to 1 keV, as taught by Tsai or 0.5 keV or 1 keV, as taught by Hatem, which is within the range of applicant's claims, because of the desirability to form the ultra-shallow junction, and because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (2016/0359008) taken with More (2019/0165124) and Zhou (2019/0067485), as applied to claims 1,5,6,8,11,14,15,16 above, and further of Dasgupta (2020/0105880).
 The relied references including Choi, More and Zhou teach the method of forming a junction in a semiconductor device, as applied to claims 1,5,6,8,11,14,15,16 above and fully repeated herein; and Re-claim 17, Choi teaches further comprising forming a silicide (Choi, 114 at Figs 2A-2B, para 63,132) atop the S/D epitaxial region 110, wherein the contact 184/182 is formed over the silicide 114.
Re-claim 17, as described above, the relied references including Choi already teach forming the silicide, but lack forming the silicide along a set of sidewalls of the opening in the ILD. 
 	However, Dasgupta teaches (at Fig 1B, para 65; Fig 1A, para 47-50,1,43-46; 5C-5F, para 109-113) also forming the silicide 112H along a set of sidewalls of the opening in the ILD 124, instead of just atop the S/D epitaxial region 108,110.
.
 
 
Response to Amendment  
Applicant's Amendment filed August 30, 2021 and remarks thereof with respect to claims   have been considered but are moot in view of the new ground(s) of rejection.
Regarding Choi (2016/0359008):  
Applicant mainly remarked (at 8/30/2021 remarks pages 8-9) that Choi fails to teaches, where the first and second ion implants are directed to an exposed surface of the etch stop layer, since, as shown in Figures 11B and 12,  “...Choi discloses a contact opening process in which a portion of an ILD remains over an etch stop layer.  A first implant is then directed into the portion of the ILD over the etch stop layer to form an impurity region…”.  
In response, this is noted and found unconvincing.  Choi also alternatively teaches (at paragraphs 134-135) in another embodiment that 
In an example embodiment, in the method of manufacturing the semiconductor device 100 illustrated in FIG. 3 through FIG. 16, processes illustrated in FIG. 11a through FIG.12 may be omitted, and a process illustrated in FIG. 13 may be performed directly after a process illustrated in FIG. 10 has been performed.

	Accordingly, by omitting the processes illustrated in Figures 11a through Figure 12, there is no portion of the ILD remained in the opening OP2 over the etch stop layer 108 (see the process as illustrated in Figure 13).  Indeed, as shown in Figure 13, the surface of the etch stop layer 108 in the opening OP2 is directly exposed, where the plurality of ions of the ion implant are thereby directed to the exposed surface of the etch stop layer 108. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F, 9Am -5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822